                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,                   )
INC.,                                                )   Case No. 18-cv-02188
                                                     )
                        Plaintiffs,                  )   Judge Joan B. Gottschall
                                                     )
       v.                                            )   Magistrate Judge Sidney I. Schenkier
                                                     )
XIONG HUA PING, et al.,                              )
                                                     )
                        Defendants.                  )
                                                     )

                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 1, 2018 [90] in favor

of Plaintiffs Luxottica Group S.p.A. and Oakley, Inc. (collectively, “Plaintiffs”) and against the

Defendants Identified in Schedule A in the amount of one million dollars ($1,000,000) per

Defaulting Defendant for willful use of counterfeit Plaintiffs’ Trademarks in connection with the

offer for sale and/or sale of products through at least the Defendant Internet Stores, and Plaintiffs

acknowledge payment of an agreed upon damages amount, costs, and interest and desires to

release this judgment and hereby fully and completely satisfy the same as to the following

Defendant:

              Defendant Name                                           Line No.
              EyesFashion Store                                          818

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                 1
Dated this 29th day of May 2020.   Respectfully submitted,



                                   /s/ RiKaleigh C. Johnson
                                   Amy C. Ziegler
                                   Justin R. Gaudio
                                   RiKaleigh C. Johnson
                                   Greer, Burns & Crain, Ltd.
                                   300 South Wacker Drive, Suite 2500
                                   Chicago, Illinois 60606
                                   312.360.0080 / 312.360.9315 (facsimile)
                                   aziegler@gbc.law
                                   jgaudio@gbc.law
                                   rjohnson@gbc.law


                                   Counsel for Plaintiffs
                                   Luxottica Group S.p.A and Oakley, Inc.




                                      2
